1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   TERRANCE HULLABY,                                )   Case No.: 1:21-cv-00569-NONE-JLT (HC)
                                                      )
12                  Petitioner,                       )   FINDINGS AND RECOMMENDATION TO
                                                      )   DISMISS THE PETITION FOR FAILURE TO
13          v.                                        )   COMPLY
                                                      )
14   CHRISTIAN FEIFFER, Warden,
                                                      )   [TEN-DAY OBJECTION DEADLINE]
15                                                    )
                    Respondent.                       )
16                                                    )

17          Petitioner filed a Petition for Writ of Habeas Corpus on April 5, 2021. (Doc. 1.) A preliminary

18   screening of the petition revealed that the petition failed to demonstrate exhaustion of state remedies.

19   (Doc. 4.) Therefore, on April 9, 2021, the Court dismissed the petition and granted Petitioner thirty

20   days to file a first amended petition. (Id.) More than thirty days have passed, and Petitioner has failed

21   to comply. Therefore, the Court will recommend the action be DISMISSED.

22                                                DISCUSSION

23          Local Rule 110 provides that a “[f]ailure of counsel or of a party to comply with these Rules or

24   with any order of the Court may be grounds for imposition by the Court of any and all sanctions

25   authorized by statute or Rule or within the inherent power of the Court.” District courts have the

26   inherent power to control their dockets and “in the exercise of that power, they may impose sanctions

27   including, where appropriate . . . dismissal of a case.” Thompson v. Housing Auth., 782 F.2d 829, 831

28   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure to prosecute

                                                          1
1    an action, failure to obey a court order, or failure to comply with local rules. See, e.g., Ghazali v.

2    Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v.

3    Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order

4    requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal

5    for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of address);

6    Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with

7    court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of

8    prosecution and failure to comply with local rules).

9           In determining whether to dismiss an action for lack of prosecution, failure to obey a court

10   order, or failure to comply with local rules, the court must consider several factors: (1) the public’s

11   interest in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of

12   prejudice to the Respondents; (4) the public policy favoring disposition of cases on their merits; and

13   (5) the availability of less drastic alternatives. Ghazali, 46 F.3d at 53; Ferdik, 963 F.2d at 1260-61;

14   Malone, 833 F.2d at 130; Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24.

15          The Court finds that the public’s interest in expeditiously resolving this litigation and the

16   Court’s interest in managing the docket weigh in favor of dismissal because this case has been pending

17   since April 5, 2021. The third factor, risk of prejudice to Respondent, also weighs in favor of dismissal

18   because a presumption of injury arises from any unreasonable delay in prosecuting an action.

19   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor, public policy favoring

20   disposition of cases on their merits, is greatly outweighed by the factors in favor of dismissal. Finally,

21   a court’s warning to a party that failure to obey the court’s order will result in dismissal satisfies the

22   “consideration of alternatives” requirement. Ferdik, 963 F.2d at 1262. The Court’s order dated April 9,

23   2021, expressly stated: “Petitioner is forewarned that his failure to comply with this Order may result

24   in an Order of Dismissal or a Recommendation that the petition be dismissed pursuant to Local Rule

25   110.” (Doc. 4 at 3.) Thus, Petitioner had adequate warning that dismissal would result from his

26   noncompliance with the Court’s order.

27                                            RECOMMENDATION

28          The Court RECOMMENDS that this action be DISMISSED for Petitioner’s failure to comply

                                                           2
1    with court orders and failure to prosecute.

2           This Findings and Recommendation is submitted to the assigned District Court Judge, pursuant

3    to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local Rules of Practice for the

4    United States District Court, Eastern District of California. Within ten days after service of the

5    Findings and Recommendation, Petitioner may file written objections with the Court. Such a

6    document should be captioned “Objections to Magistrate Judge’s Findings and Recommendation.”

7    The Court will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C. § 636 (b)(1)(C).

8    Petitioner is advised that failure to file objections within the specified time may waive the right to

9    appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10
11   IT IS SO ORDERED.

12      Dated:     May 24, 2021                               _ /s/ Jennifer L. Thurston
13                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
